     Case 2:15-cr-00335-WKW-JTA Document 905 Filed 01/07/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   ) CASE NO. 2:15-CR-335-WKW
                                            )             [WO]
 CARLOS SANTE BOGAN                         )

                                       ORDER

      Before the court is Defendant Carlos Sante Bogan’s pro se motion for

compassionate release (Doc. # 877), in which Mr. Bogan seeks to modify an imposed

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government

has responded in opposition. (Doc. # 883.)

      Mr. Bogan was convicted based on his guilty plea to conspiring to distribute

a controlled substance, in violation of 21 U.S.C. § 846. As a result of his convictions,

Mr. Bogan was sentenced to 235 months’ imprisonment. (Doc. # 552.) Mr. Bogan’s

projected release date is May 21, 2032. See https://www.bop.gov/inmateloc/ (last

visited Dec. 30, 2020).

      Based upon a thorough review of the record, Mr. Bogan has not shown

“extraordinary and compelling reasons” warranting his early release from prison. 18

U.S.C. § 3582(c)(1)(A). He also has not demonstrated that the medical staff at his

designated federal correctional institution is unable to provide him adequate medical

care for his health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States
     Case 2:15-cr-00335-WKW-JTA Document 905 Filed 01/07/21 Page 2 of 2




v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Furthermore, the balancing of the § 3553(a) factors does

not favor release.

      Accordingly, it is ORDERED that Mr. Bogan’s motion for compassionate

release (Doc. # 877) is DENIED.

      DONE this 7th day of January, 2021.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                         2
